Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on December 21, 2021.  
Claims 1-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 2-5 of the applicant’s remarks, the applicant argues that Wahba as modified by Gazdziak fail to teach “sending a tow truck dispatch request to a plurality of tow truck dispatch systems in response to determining that the vehicle collision occurred.”  The examiner respectfully disagrees.  A dispatch system is simply a communication system for assigning entities to perform a desired service/duty/function.  In the present application the desired service is a towing service which is one of many emergency services well known to one of ordinary skill in the art at the time of the present invention.  Wahba explains detecting the occurrence of a vehicle collision, then based on that detection performing one or more remedial actions based on a series of decisions.  One of the remedial actions that can be performed according to Wahba [0064] is initiating communication for towing service, either automatically or in response to a determined condition.  The remedial action may locate a service provider, a tow truck driver/company, within a designated vicinity who has the ability to assist those involved in the collision.  A major premise of the applicant’s arguments appears to be that “Wahba has no discussion of tow truck dispatch and has no mention whatsoever of tow truck dispatch systems.”  However, Wahba [0090] explicitly states that “the network computing system 100 can initiate an insurance claim with an insurance provider, and/or dispatch a tow truck to the location of the vehicle collision event.”  Therefore, the examiner respectfully maintains the rejection of claims 1, 10, and 19 as further explained below.
On page 5 of the applicant’s remarks, the applicant argues that Wahba as modified by Gazdziak fail to teach “receiving an acknowledgement from at least one of the tow truck dispatch systems in response to sending the tow truck dispatch request; and notifying an emergency network that a tow truck has been dispatched to the location, the emergency network serving an area that includes the location.”  The examiner respectfully disagrees.  The recitation by the applicant from Wahba states “transmitting the acceptance back” which is an acknowledgement.  The mobile computing device decrementing the counter is acknowledging that acceptance/acknowledgement has been received.   Therefore, the examiner respectfully maintains the rejection of claim 19 has further explained below.
On pages 6-7 of the applicants remarks, the applicant argues that claims 2-9, 11-18, and 20 are allowable upon their dependency to claims 1, 10, and 19.  However, the examiner has maintained the rejection of 1, 10, and 19, therefore maintaining the rejections of claims 2-9, 11-18, and 20 as well.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2018/0218549 A1 (herein “Wahba”), and further in view of Pub No.: US 2019/0149974 A1 (herein “Gazdziak”).

Claims 1 and 10
Consider claim 1, Wahba teaches a method of operating an emergency services system entity, the method comprising: 
receiving, by the entity, data from a plurality of data sources (see Wahba [0011], [0085] note receiving local device data including sensor data from one or more sensors of the mobile computing device and/or location data from a component of the mobile computing device); 
determining that a vehicle collision occurred based on the data (see Wahba [0011], [0085] note detect a vehicle collision event based at least in part on the local device data provided from the mobile computing device); 
determining a location of the vehicle collision (see Wahba [0011], [0085] note receiving location data from a component of the mobile computing device); and 
sending a tow truck dispatch request to a plurality of tow truck dispatch systems in response to determining that the vehicle collision occurred (see Wahba [0064], [0090], [0092] emergency response workflow when a collision is detected can initiate communication with towing services), 
Wahba fails to explicitly teach that the tow truck dispatch request comprising the location of the vehicle collision.  Gazdziak explains when an incident requiring emergency response occurs, requesting aid for the incident including the incident location (see Gazdziak [0016], [0022]-[0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahba to include the recited teach of Gazdziak.  Such a modification would improve Wahba by improving how quickly and intelligently responders of a particular type are able respond to a particular incident (see Gazdziak [0002]). 
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Wahba as modified by Gazdziak fail to teach receiving, by the emergency services system entity, location data for a plurality of emergency calls; providing the location data to an emergency network in response to receiving the location data; monitoring the location data for call clusters based on proximity and time; and determining that a vehicle collision occurred based on determining that the emergency calls of a call cluster originated in proximity to a roadway (see Gazdziak Fig. 1, [0015] note locating the mesh network devices 104-120 nearby the mobile device 103 at the incident location 101 which forward the request for aid to reach a responder to an incident). 

Claims 3 and 12
Consider claim 3, Wahba as modified by Gazdziak teaches further comprising: 
receiving, by the emergency services system entity, inertial measurement unit (IMU) data as a portion of the data received from the plurality of data sources (see Wahba [0070] IMU); determining that a vehicle collision occurred based on at least one of change in acceleration, change in velocity or change in position based on the IMU data (note Wahba [0070] change in position information over time, ie velocity, acceleration, etc, that may indicate a vehicle collision event); and identifying the location of the IMU data source as the vehicle collision location (see Wahba [0070] note IMU data used in conjunction with GPS data).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 13
Consider claim 4, Wahba as modified by Gazdziak teaches further comprising: 
receiving, by the entity, connected vehicle data as a portion of the data received from the plurality of data sources (see Wahba [0078], [0079] note collecting sensor data from multiple computing device within the vehicle); determining that a vehicle collision occurred based on at least one collision indicator included in the connected vehicle data (see Wahba [0085] note use the sensor data to detect when the vehicle is involved in a collision); and identifying the location of the connected vehicle as the location of the vehicle collision (see Wahba [0085] note location data used to monitor and detect the vehicle collision event).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 14
Consider claim 5, Wahba as modified by Gazdziak teaches further comprising: 
receiving, by the emergency services system entity, traffic sensor data as a portion of the data received from the plurality of data sources (see Wahba [0048], [0049] note contextual information such as traffic conditions and roadway information); determining that a vehicle collision occurred based on at least one collision indicator included in the traffic sensor data (see Wahba [0048], [0051]-[0052] using the contextual information to determine a collision has occurred); and identifying the location of the vehicle collision as the traffic sensor location (see [0011], [0050] note location data).
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 15
Consider claim 6, Wahba as modified by Gazdziak teaches further comprising: 
receiving, by the entity, roadway camera data as a portion of the data received from the plurality of data sources (see Wahba [0036] note sensors, i.e. camera); determining that a vehicle collision occurred based on at least one collision indicator included in the roadway camera data (see Wahba [0085] use sensor data to detect vehicle has been in a collision ; and identifying the location of the vehicle collision as the roadway camera location (see Wahba [0085] note location data).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7 and 16
Consider claim 7, Wahba as modified by Gazdziak teaches further comprising: 
determining at least one collision indicator based on data from one of the plurality of data sources (see Wahba [0011] note detect collision based on sensor data and location data); comparing other data source data to identify correlated data (see Wahba [0012] note determine a classification of the vehicle collision based on local device data relative to a threshold); and determining a severity level for a collision based on the at least one collision indicator and the correlated data (see Wahba [0012] note determine a classification of the vehicle collision based on local device data relative to a threshold to determine the severity level).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 9 and 18
Consider claim 9, Wahba as modified by Gazdziak teaches further comprising: 
receiving an acknowledgment from a tow truck dispatch system in response to sending the tow truck dispatch request; and notifying an emergency network that a tow truck has been dispatched to the vehicle collision location (see Gazdziak [0030]-[0032] note accepting the request and decrementing the counter).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 9.

Claim 19
Consider claim 19, Wahba teaches a method of operating an emergency services system entity, the method comprising: 
determining that a vehicle collision occurred at a location based on data comprising connected vehicle data and mobile device inertial measurement unit data (see Wahba [0011], [0070], [0085] note receiving local device data including sensor data, i.e. IMU data, from one or more sensors of the mobile computing device and/or location data from a component of the mobile computing device);
sending a tow truck dispatch request to a plurality of tow truck dispatch systems via Internet Protocol connections in response to determining that the vehicle collision occurred at the location (see Wahba [0028], [0064], [0090], [0092] emergency response workflow when a collision is detected can initiate communication with towing services, where communication maybe be implemented as a network service via WLAN).
Wahba fails to teach the request comprising the location and a specified number of tow trucks, receiving an acknowledgment from at least one of the tow truck dispatch systems in response to sending the tow truck dispatch request; and notifying an emergency network that a tow truck has been dispatched to the location, the emergency network serving an area that includes the location.  Gazdziak explains when an incident requiring emergency response occurs, requesting aid for the incident including the incident location and a number of each particular type of responder and transmitting the acceptance back through network along with decrementing the counter for the request which notifies the network that at least one responder has responded (see Gazdziak [0016], [0022]-[0024], [0030]-[0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahba to include the recited teach of Gazdziak.  Such a modification would improve Wahba by improving how quickly and intelligently responders of a particular type are able respond to a particular incident (see Gazdziak [0002]). 

Claim 20
Consider claim 20, Wahba as modified by Gazdziak teach further comprising: determining that a required number of tow trucks are not acknowledged based on the specified number of tow trucks; notifying the emergency network that a remaining number of tow trucks is still required; and sending an updated tow truck dispatch request with the remaining number of tow trucks (see Gazdziak [0030]-[0032] providing the request for a number of emergency responders and decrementing the number of responders needed as they respond).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahba as modified by Gazdziak, and further in view of Pub No.: US 2017/0101054 A1 (herein “Dusane”).

Claims 8 and 17
Consider claim 8, Wahba as modified by Gazdziak fail to teachsearching social media feed data for related information in response to determining that a vehicle collision occurred based on the received data.  Dusane teaches searching social media accounts of the user in need of roadside assistance upon determination that roadside assistance is needed (see Dusane Fig. 4A, Fig. 4B, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahba as modified by Gazdziak to include the recited teaching of Dusane.  Such a modification would improve Wahba as modified by Gazdziak by providing further context of the driver, vehicle, and environment to perform actions based on the further context (see Dusane  [0065]). 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647